Webb, Judge.
We are convinced that this appeal, which fails to raise any issue upon which this court can rule, was taken for delay only. Since the judgment was for a sum certain in a contract action, we grant appellee’s motion for ten per cent, damages. Code § 6-1801.
Argued July 7, 1977
Decided July 13, 1977.
Stuhler & Miller, Gregory E. Stuhler, for appellant.
Redfern, Butler & Morgan, Rex M. Lamb, III, for appellee.

Judgment affirmed with damages awarded.


Deen, P. J., and Marshall, J., concur.